DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 7/26/2021.

In the response to the Non-Final Office Action 4/28/2021, the applicant states that Claims 1, 3-5, 7-8, 12-15, and 17-19 are amended for clarification and Claims 6, 10, and 11 have been cancelled without prejudice. Claims 21-23 are new. Claims 1-5, 7-9, and 12-23 are pending.

Claims 1, 3-5, 7-8, 12-15, and 17-19 are amended for clarification and Claims 6, 10, and 11 have been cancelled without prejudice. Claims 21-23 are new. In summary, Claims 1-5, 7-9, and 12-23 are pending in current application.

Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. 
Regarding to claim 1, the applicant argues that cited arts do not disclose, teach or suggest the required “second non-transitory computer-readable storage medium configured to 
Kim discloses “store predetermined user response values, for each of the plurality of dynamic 3D assets within each of the plurality of 3D renderings”. For example, in paragraph [0010], Kim teaches the 3D map newly constructed by the walk-through map creation engine is subsequently stored in the 3D map database. In paragraph [0043], Kim teaches three-dimensional model, or 3D model, is defined as one or more computer-generated three-dimensional images, videos, or holograms; Kim further teaches creating and render a computerized 3D model. In paragraph [0046], Kim teaches a dynamic 3D model; Kim further teaches generating a user-controllable three-dimensional model by performing various 3D reconstruction calculations. In paragraph [0047], Kim teaches the newly-created native 3D map file is stored in a 3D mixed-reality map database executed in a memory. In paragraph [0063], Kim teaches the MR user experience construction interface stores and provides predetermined intuitive gesture commands. In Fig. 5B and paragraphs [0069-0071] and [0089], Kim teaches dynamic 3D models; Kim further teaches the MR user experience construction interface stores and provides intuitive gesture commands.
Wallace discloses “the second non-transitory computer-readable storage medium configured to store predetermined user response values, and predetermined time values within the period of time”. For example, in paragraph [0008], Wallace teaches a predetermined or calculated budget. In Fig. 2 and paragraph [0037], Wallace teaches a data store 80 stores data 
Scavezze discloses “storing predetermined user response values”. In paragraph [0037], Scavezze teaches storing virtual object information and other data that may be used to provide an augmented reality environment on mobile device 19. In paragraph [0039], Scavezze teaches storing other types of data to be executed on the one or more processors. In paragraph [0057], Scavezze teaches the end user controls the scrollbar 44 by using a stored particular period of time, such as, two seconds.  In paragraph [0059], Scavezze teaches gazing directly at the first bookmark 48 for a particular period of time, i.e. a stored predetermined value.

Regarding to claim 1, the applicant argues that cited arts do not disclose, teach or suggest the required “comparing a received user response to a 3D asset of a 3D rendering to a 
Kim discloses “comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering”. For example, in paragraph [0063], Kim teaches the MR user experience construction interface provides intuitive gesture commands and user experience design choreography construction and controls on a partially-transparent menu visible in the HMD by comparison. In Fig. 5A-5C; [0071], Kim teaches the MR user experience construction interface provides intuitive gesture commands and user experience design choreography construction and controls on a partially-transparent menu visible in the HMD by comparison. In Fig. 8F and paragraph [0082], Kim teaches the MR experience designer can utilize gesture commands, voice commands, or other action-invoking commands to select, locate, resize, and modify MROs and their choreographic user interactivity elements, using the MR experience construction interface displayed on the HMD; Kim further teaches selecting an object and locating an object by a hand gesture as illustrated in Fig. 8F. In Fig. 5G and paragraph [0083], Kim teaches the MR experience designer places and directs more MROs and interactions in the MR artificial layer(s) intertwined with physical objects and physical space.
Wallace discloses “comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering”. For example, in 
Scavezze discloses “comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering”.  For example, in paragraph [0057], Scavezze teaches the end user of HMD 402 gazes at the scrollbar 44 for a particular period of time, e.g., comparing response with predetermined two seconds; Scavezze further teaches causing a first triggering event based on a comparison; the automatic content scrolling is restarted after a time delay has passed, e.g., three seconds, subsequent to the end user moving the scrollbar 44 to the new position. In paragraph [0059], Scavezze teaches the end user of the HMD 402 may select either the first bookmark 48 or the second bookmark 49 by gazing at the scrollbar for a particular period of time (e.g., two seconds) causing a first triggering event. In paragraph [0062], Scavezze teaches the ambient lighting condition may comprise an average degree of brightness associated with an environment over a particular period of time (e.g., 30 seconds).



Claims 2-5, 7-9, 12-20, and 22 are not allowed due to the similar reasons as discussed above.

Claim Objections
Claim 17 is objected to because of the following informalities:  the language “Claim 6” is not correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190073832 A1) in view of Wallace (US 20140162224 A1), and further in view of Scavezze (US 20150206321 A1).
Regarding to claim 1 (Currently Amended), Kim discloses an immersive ecosystem ([0004]: VR headsets provide interactive and stereoscopic gaming experiences, training simulations, and educational environments for users wearing the VR headsets; [0046]: the 3D reconstruction module creates a 360-degree virtual reality, video content, and a dynamic 3D 
a virtual reality (VR) headset configured to display a selected one of a plurality of three-dimensional (3D) renderings to a first user wearing the headset over a period of time ([0004]: VR headsets provide interactive and stereoscopic gaming experiences, training simulations, and educational environments for users wearing the VR headsets; [0043]: three-dimensional model, or 3D model, is defined as one or more computer-generated three-dimensional images, videos, or holograms; create and render a computerized 3D model; Fig. 1; [0047]: a head-mounted display device displays a 3D map and objects; [0056]: virtual reality plug-in components; generate a graphically-immersive and interactive mixed-reality environment), wherein each 3D rendering comprises a plurality of dynamic 3D assets ([0043]: three-dimensional model, or 3D model, is defined as one or more computer-generated three-dimensional images, videos, or holograms; create and render a computerized 3D model; [0046]: a dynamic 3D model; generates a user-controllable three-dimensional model by performing various 3D reconstruction calculations; [0089]: dynamic 3D models); 
one or more sensors configured to ([0046]: video recording devices and digital cameras; Fig. 5A; [0068]: visual sensors); 
a processor operably coupled to the VR headset, an artificial intelligence (AI) engine, and a first non-transitory computer-readable storage medium (Fig. 1; [0047]: a CPU is coupled 
for each of the plurality of dynamic 3D assets within each of the plurality of 3D renderings ([0043]: three-dimensional model, or 3D model, is defined as one or more computer-generated three-dimensional images, videos, or holograms; create and render a computerized 3D model; [0046]: a dynamic 3D model; generates a user-controllable three-dimensional model by performing various 3D reconstruction calculations; Fig. 5B; [0069]; [0089]: dynamic 3D models); 

receiving the measured first user response to the one or more dynamic 3D assets of the selected one 3D rendering at a given time ([0036]: immersive and vividly-interactive user experiences during the user's visit to the particular physical space; [0063]: the MR user experience construction interface provides intuitive gesture commands; receive gesture commands; Fig. 5D; [0072]: the user asks questions and converse interactively with the holographic museum curator; receive user’s sound; Fig. 8F; [0082]: received gesture commands, voice commands, or other action-invoking commands are used to select, locate, resize, and modify MROs using the MR experience construction interface displayed on the HM; [0083]: places more MROs, mixed-reality holograms, and interactions); 
communicating the modified at least one of the plurality of dynamic 3D assets to the processor for providing within the selected one 3D rendering to the VR headset ([0049]: selects particular 3D map to invoke a mixed-reality environment using a 3D map decoding device, e.g. a viewer's HMD; Fig. 8F; [0082]: the MR experience designer can utilize gesture commands, voice commands, or other action-invoking commands to select, locate, resize, and modify MROs and their choreographic user interactivity elements, using the MR experience construction interface displayed on the HMD; [0083]: places more MROs, mixed-reality holograms, and interactions).
Kim fails to explicitly disclose:
first user to one or more of the dynamic 3D assets of the 3D rendering;
the artificial intelligence (AI) engine operably coupled to a second non-transitory computer-readable storage medium, the second non-transitory computer-readable storage medium configured to store predetermined user response values, and predetermined time values within the period of time, 
comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering; 
based on the comparison, modifying at least one of the plurality of dynamic 3D assets within the selected one 3D rendering.
In same filed of endeavor, Wallace teaches:
a processor operably coupled to the VR display, an artificial intelligence (AI) engine, and a first non-transitory computer-readable storage medium (Fig. 2; [0035-0038]: a processor is coupled to VR display, AI engine and memory as illustrated in Fig. 2);
the artificial intelligence (AI) engine operably coupled to a second non-transitory computer-readable storage medium (Fig. 2; [0038]: Fig. 2; [0038]: the AI engine 90 is operatively coupled, directly or through the network 40, to the computing device 10 and the LMS 70 database; LMS database is a storage medium), the second non-transitory computer-readable storage medium configured to store predetermined user response values, and predetermined time values within the period of time (Fig. 2; [0037]: a data store 80 stores data and information 82 used within the SBC system 100; performance criteria 84 is set by the 
comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering ([0007]: compare the performed tasks and activities to the predetermined performance criteria; [0036]: compare or evaluate operator performance, and/or to provide feedback to the operator, an instructor or teacher, and agent; [0056]: a fastest time; [0116]: student performance are compared against other students).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a processor operably coupled to the VR display, an artificial intelligence (AI) engine, and a first non-transitory computer-readable storage medium; the artificial intelligence (AI) engine operably coupled to a second non-transitory computer-readable storage medium, the second non-transitory computer-readable storage medium configured to store predetermined response values, and predetermined time values within the period of time; comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering as taught by Wallace. The motivation for doing so would have been to train, develop and improve other skills required in skill-oriented tasks performed by tradesman; to compare or evaluate operator 
Kim in view of Wallace fails to explicitly disclose:
based on the comparison, modifying at least one of the plurality of dynamic 3D assets within the selected one 3D rendering.
In same field of endeavor, Scavezze teaches:
measure a response of the user to one or more of the dynamic 3D assets of the 3D rendering ([0079]: the scrollbar preview window is displayed in response to the end user gazing at the scrollbar for a particular period of time, e.g., two seconds; measurement of a response is two seconds);
comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering ([0057]: the end user of HMD 402 gazes at the scrollbar 44 for a particular period of time, e.g., comparing response with predetermined two seconds; cause a first triggering event based on a comparison; the automatic content scrolling is restarted after a time delay has passed, e.g., three seconds, subsequent to the end user moving the scrollbar 44 to the new position);
based on the comparison, modifying at least one of the plurality of dynamic 3D assets within the selected one 3D rendering ([0057]: the end user of HMD 402 gazes at the scrollbar 44 for a particular period of time, e.g., comparing response with predetermined two seconds; cause a first triggering event based on the comparison; the automatic content scrolling is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Wallace to include measuring a response of the user to one or more of the dynamic 3D assets of the 3D rendering; comparing the received first user response at the given time to a corresponding predetermined user response value at a corresponding predetermined time value for the one or more dynamic 3D assets of the selected one 3D rendering; based on the comparison, modifying at least one of the plurality of dynamic 3D assets within the selected one 3D rendering as taught by Scavezze. The motivation for doing so would have been to control a HMD display; to improve scrolling the display of the content by eye tracking and make it easier for an end user of the HMD to follow the content; to further improve content tracking; to improve content tracking as the content is being automatically scrolled on the virtual content reader 40; to select the first bookmark 48 by gazing directly at the first bookmark 48 for a particular period of time as taught by Scavezze in paragraphs [0003], [0021], [0056], and [0059].

Regarding to claim 2 (Original), Kim in view of Wallace and Scavezze discloses the immersive ecosystem of claim 1, wherein the one or more sensors comprise one or more of functional near-infrared spectroscopy (fNIRS) technology, electroencephalogram (EEG) 

Regarding to claim 3 (Currently Amended), Kim in view of Wallace and Scavezze discloses the immersive ecosystem of claim 1, wherein the measured user response comprises a measurement based on a first user selection of the one or more dynamic 3D assets of the selected one 3D rendering (Scavezze; [0057]: the end user of HMD 402 gazes at the scrollbar 44 for a particular period of time, e.g., comparing response with predetermined two seconds; cause a first triggering event based on the comparison; Fig. 4C; [0059]: select the first bookmark 48 by gazing directly at the first bookmark 48 for a particular period of time, e.g., two seconds, which causes the virtual content reader 40 to jump to and display a portion of the content associated with the first bookmark 48). 

Regarding to claim 4 (Currently Amended), Kim in view of Wallace and Scavezze discloses the immersive ecosystem of claim 1, wherein the received measured first user response comprises a value converted from the raw sensor measurement of the one or more sensors (Kim; [0068]: visual sensors incorporated in the HMD device scan the vicinity of the physical space and transmit raw imaging data to the HoloWalks Creator module and the walk-through map creation engine).
first user response comprises a value converted from the raw sensor measurement of the one or more sensors (Scavezze; [0039]: Biometric sensor 220 includes one or more electrodes for determining a pulse or heart rate associated with an end user of HMD 200 and a temperature sensor for determining a body temperature associated with the end user of HMD 200; [0040]: the eye tracking sensor includes an IR camera or an IR position sensitive detector; [0052]: sensor 134 is a combination of an RGB and an IR camera; [0053]: the sensor is an IR camera or IR position sensitive detector) 

Regarding to claim 5 (Currently Amended), Kim in view of Wallace and Scavezze discloses the immersive ecosystem of claim 1, wherein the predetermined response values are specific to the first user (Wallace; [0034]: the SBC system 100 provides a virtual training environment and learning tool that provides the user with an immersive experience that teaches skills of carpentry from entry level to semi-skilled to skilled; [0039]: the SBC system 100 is an immersive interactive training environment, where students perform activities provided and/or assigned via one or more work orders, and complete the work orders to become familiar with basic competencies within the discipline being performed; Fig. 19A-G; [0057]: the progress reports highlights progress and competency at an activity and skill level individually for a user; construction progress for the student is 75% as illustrated in Fig. 19G). 

Regarding to claim 7 (Currently Amended), Kim in view of Wallace and Scavezze discloses the immersive ecosystem of claim 1, wherein the processor, first non-transitory first user response to the one or more dynamic 3D assets of the selected one 3D rendering (Kim; [0044]: any additional number of cloud computing servers; a scalable number of cloud computing servers; [0047]: the newly-created native 3D map file is stored in a 3D mixed-reality map database executed in a memory and a CPU of a 3D map graphics-processing computer server; [0059]: 3D reconstruction computer graphics software is executed on a CPU and a memory unit of a high-performance computer server suited for intensive graphics processing). 

Regarding to claim 8 (Currently Amended), Kim in view of Wallace and Scavezze discloses the immersive ecosystem of claim 7, wherein the third non-transitory computer-readable storage medium is further encoded with program code executable by the AI engine (Kim; [0047]: the newly-created native 3D map file is stored in a 3D mixed-reality map database executed in a memory and a CPU of a 3D map graphics-processing computer server; [0059]: 3D reconstruction computer graphics software, which is executed on a CPU and a memory unit of a high-performance computer server suited for intensive graphics processing; [0070]: integrate artificial intelligence to answer questions and/or converse dynamically and informatively);
Kim in view of Wallace and Scavezze further discloses wherein the third non-transitory computer-readable storage medium is further encoded with program code executable by the AI engine for generating a respective personal performance profile for each of a plurality of users including the first user (Wallace; [0007]: comparing the performed tasks and activities to the 

Regarding to claim 17 (Currently Amended), Kim in view of Wallace and Scavezze discloses the immersive ecosystem of claim 6, further comprising a web application configured to execute on a computing device (Wallace; [0036]: exhibit one or more user interfaces, e.g., application generated user interfaces, web pages, and the like; [0037]: an implementation of the SBC system 100 includes an ability to interface to the internet using Internet Explorer, Chrome, Firefox or like web browser software), wherein the web application is further configured to enable at least one of:  
the first user to select, via the VR headset, an experience level, training level, or one of the plurality of 3D renderings (Wallace; [0034]: the SBC system 100 provides a virtual training environment and learning tool that provides the user with an immersive experience that teaches skills of carpentry from entry level to semi-skilled to skilled; [0039]: the SBC system 100 and 
	an administrator to select, via an administrator interface, an experience level, training level, or one of the plurality of 3D renderings (Wallace; [0040]: the user selects activities with control keys 113).

Regarding to claim 19 (Currently Amended), Kim in view of Wallace and Scavezze discloses the immersive ecosystem of claim 4, further comprising an administrator interface configured to present one or more of the following data to an administrator (Wallace; [0047]: a message having audio, video, text, graphics, one or more hyper-links, or like means for communicating information to a user; Fig. 19A-19I; [0057]: an administrator defined a description of the user 502; presents a teacher's view 540):
 one or more of the following data:
a visualization of the measured user response (Kim; [0068]: create three-dimensional (3D) digitized mapping visualization data; Fig. 5B-5D; [0069-0072]; Fig. 8I; [0086]: visualization of MROs, MRHs, and physical objects in the same physical space); 
a visualization of the value converted from the raw sensor measurement of the one or more sensors (Wallace; Fig. 2; [0036]: visual representations of one or more data and information for instructing, performing and evaluating performance of a skill-oriented task of a process; exhibit one or more user interfaces, e.g., application generated user interfaces, web pages, and the like, such as the aforementioned GUIs 30); and
first user (Kim; [0044]: consumer video recording devices; [0046]: a plurality of common consumer-level video recording devices; [Fig. 5B-5D; [0069-0072]; 0089]: the multi-angle video footages are processed, transformed, and reconstructed as dynamic 3D models; [0090]: the multi-angle video capture of a human figure; [0093]: Video 1, Video 2, . . . Video); 
Kim in view of Wallace and Scavezze further discloses a video stream of the user (Wallace; [0047]: video);
Kim in view of Wallace and Scavezze further more discloses a video stream (Scavezze; [0028]: display digital images and/or videos; [0038]: the capture device 213 may include one or more cameras for recording digital images and/or videos).

Regarding to claim 20 (Original), Kim in view of Wallace and Scavezze discloses the immersive ecosystem of claim 19, 
Kim in view of Wallace and Scavezze further discloses (Kim; [0044]: consumer video recording devices transmit multi-angle video data to the cloud computing resource)
Kim in view of Wallace and Scavezze further more discloses further comprising a forensics module configured to record the presented data (Wallace; [0013]: store the lesson plans, predetermined performance criteria, and work orders including the skill-based tasks and activities within the lesson plans; [0037]: stores data and information; Fig. 19A-19I; [0057]: an administrator defined a description of the user 502; presents a teacher's view 540).



Regarding to claim 22 (New), Kim in view of Wallace and Scavezze discloses the method of Claim 21, wherein the modifying the at least one of the plurality of dynamic 3D assets step comprises at least one of: spatially moving the at least one dynamic 3D asset relative to the first user; temporally moving the at least one dynamic 3D asset within the time period; replacing the current at least one dynamic 3D asset with a different dynamic 3D asset; adjusting the impact of the at least one dynamic 3D asset on other dynamic 3D assets within the selected one 3D rendering; adjusting the 3D atmospherics or 3D environment within the selected one 3D rendering including the at least one dynamic 3D asset; adjusting media and/or sound within the selected one 3D rendering including the at least one dynamic 3D asset; and adjusting the intensity of haptic output to the first user based on the dynamic 3D asset (Kim; [0009]: the 3D mixed-reality environment; [0010]: 3D holographic object; [0046]: a background 3D graphics content; [0043]: three-dimensional model, or 3D model, is defined as one or more computer-generated three-dimensional images, videos, or holograms; [0046]: a dynamic 3D model; [0089]: dynamic 3D models).

Regarding to claim 23 (New), Kim discloses a non-transitory computer-readable storage medium encoded with program code wherein, when the program code is executed by a processor, the processor performs a method comprising ([0004]: VR headsets provide interactive and stereoscopic gaming experiences, training simulations, and educational 
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190073832 A1) in view of Wallace (US 20140162224 A1), in view of Scavezze (US 20150206321 A1), and further in view of Mishra (US 20190159715 A1).
Regarding to claim 9 (Original), Kim in view of Wallace and Scavezze discloses the immersive ecosystem of claim 8, wherein the AI engine further comprises a respective dynamic decision matrix for each of the plurality of users based on the respective corresponding personal performance profile (Wallace; Fig. 2; [0036]: compare or evaluate operator performance, and/or to provide feedback to the operator, an instructor or teacher, agent, or the like, monitoring the user's progress both in terms of lesson completion, and/or learning momentum and progress towards an objective educational or other academic standard; [0038]:  the AI engine 90 accesses and analyzes performance data 86 from one or more of the students and identifies, for example, deficiencies in performance by individual and/or groups of students; ), and wherein the third non-transitory computer-readable storage medium is further 
Kim in view of Wallace and Scavezze fails to explicitly disclose:
modifying based on the comparison and the respective dynamic decision matrix of the user.
In same field of endeavor, Mishra teaches:
modifying based on the comparison and the respective dynamic decision matrix of the user ([0123]: performance-based adaptive task modification; each time the task is performed the neural performance feedback adaptively modifies the subsequent task presented to the subject; [0147]: adaptively modify the next and/or subsequently presented cognitive task; modify electrical control over attached components based on the received neural activity signals or processed data thereof; [0173]: the parameters are adaptively modified based on current neural performance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Wallace and Scavezze to include modifying based on the comparison and the respective dynamic decision matrix of the user as taught by Mishra. The motivation for doing so would have been to modify the subsequent task presented to the subject; adaptively modify the next and/or subsequently presented cognitive task; to adaptively modify the parameters based on current neural performance as taught by Mishra in paragraphs [0123], [0147], and [0173].

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190073832 A1) in view of Wallace (US 20140162224 A1), in view of Scavezze (US 20150206321 A1), and further in view of Kiderman (US 20190082954 A1).
Regarding to claim 12 (Currently Amended), Kim in view of Wallace and Scavezze discloses the immersive ecosystem of claim 1, wherein the VR headset is configured to track eye movement of the first user during the period of time (Scavezze; [0020]: the HMD may utilize eye tracking for determining which portion of the virtual content reader is being viewed by the end user; [0030]: a person's body parts and movements may be detected using camera 148 and sensors 149; [0039]:  eye tracking system 221, motion and orientation sensor 238; [0042]: rotation of the eyeball; [0043]: the cornea 168 rotates with the eyeball).
Kim in view of Wallace and Scavezze fails to explicitly disclose to transmit information related to said first user eye movement to the second non-transitory computer-readable storage medium. 
In same field of endeavor, Kiderman teaches:
wherein the VR headset is configured to track eye movement of the first user during the period of time ([0015]: a VR screen and two cameras for recording eye movement; [0016]: integrated eye tracking technology) and to transmit information related to said first user eye movement to the second non-transitory computer-readable storage medium ([0015]: a VR screen and two cameras for recording eye movement; [0016]: integrated eye tracking technology; [0046]: track eye movement; a measure of the comparison of the left and the right eye movements).
first user during the period of time and to transmit information related to said first user eye movement to the second non-transitory computer-readable storage medium as taught by Kiderman. The motivation for doing so would have been to facilitate the effective and efficient noninvasive rapid dynamic vergence testing by forming a 3d head mounted display system with integrated eye tracking technology in a portable virtual reality device; to record eye movement; to integrate eye tracking technology; yield improved assessment of subject thresholds and better comparisons of left and right eye disparities as taught by Kiderman in paragraphs [0012], [0015-0016] and [0055].

Regarding to claim 13 (Currently Amended), Kim in view of Wallace, Scavezze, and Kiderman discloses the immersive ecosystem of claim 12, wherein the first non-transitory computer-readable storage medium is further encoded with program code executable by the processor (same as rejected in claim 1) for providing a portion of the selected one 3D rendering to the VR headset at a given time during the period of time and based on the transmitted information related to said first user eye movement (Scavezze; [0020]: the HMD utilizes eye tracking for determining which portion of the virtual content reader is being viewed by the end user; [0030]: a person's body parts and movements may be detected using camera 148 and sensors 149; [0039]:  eye tracking system 221, motion and orientation sensor 238; Fig. 4C; [0059]: select the first bookmark 48 by gazing directly at the first bookmark 48 for a particular 

Regarding to claim 14 (Currently Amended), Kim in view of Wallace, Scavezze, and Kiderman discloses the immersive ecosystem of claim 12, wherein the second non-transitory computer-readable storage medium (same as rejected in claim 1) is further configured to store predetermined user eye movement values, and predetermined time values within the period of time, for each of the plurality of 3D renderings (Kiderman; Fig. 9; [0048]: the time is two days after she sustained the injury; the control was a 32 year old male; a cursory review of the two graphs makes clear that the eye movement curves between the two subjects are quite different); and wherein the first non-transitory computer-readable storage medium is further encoded with program code executable by the processor for providing a portion of the selected one 3D rendering to the VR headset at a given time during the period of time and based on the stored predetermined user eye movement values, and predetermined time values, for the selected one 3D rendering (Kiderman; [0015]: a VR screen and two cameras record eye movement; [0032]: record eye movement through the use of digital video cameras; [0042]: the presence and amount of saccadic movement which is distinct from vergence movement, the time for each eye to respond to target change and reach a steady position, the magnitude of the vergence movement of each eye). 

Regarding to claim 15 (Currently Amended), Kim in view of Wallace, Scavezze, and Kiderman discloses the immersive ecosystem of claim 12, wherein the third non-transitory 
receiving the information related to said first user eye movement at a given time (Kiderman; [0015]: a VR screen and two cameras for recording eye movement; [0032]: record eye movement through the use of digital video cameras; Fig. 9; [0048]: the time is two days after she sustained the injury; the control was a 32 year old male; a cursory review of the two graphs makes clear that the eye movement curves between the two subjects are quite different); and 
comparing the received first  user eye movement information at the given time to a corresponding predetermined user eye movement value at a corresponding predetermined time value (Kiderman; [0046]: tracking eye movement; a measure of the comparison of the left and the right eye movements). 

Regarding to claim 16 (Original), Kim in view of Wallace, Scavezze, and Kiderman discloses the immersive ecosystem of claim 15, wherein the third non-transitory computer-readable storage medium is further encoded with program code executable by the AI engine for: 
based on the comparison, modifying at least one of the plurality of dynamic 3D assets within the selected one 3D rendering (Scavezze; [0057]: the automatic content scrolling may be restarted after a time delay has passed, e.g., three seconds, subsequent to the end user moving the scrollbar 44 to the new position; Fig. 4C; [0059]: select the first bookmark 48 by gazing directly at the first bookmark 48 for a particular period of time, e.g., two seconds, which causes 
communicating the modified at least one of the plurality of dynamic 3D assets to the processor for providing within the portion of the selected one 3D rendering to the VR headset (Kim; Fig. 8F; [0082]: the MR experience designer can utilize gesture commands, voice commands, or other action-invoking commands to select, locate, resize, and modify MROs and their choreographic user interactivity elements, using the MR experience construction interface displayed on the HMD or another portable electronic device).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190073832 A1) in view of Wallace (US 20140162224 A1), in view of Scavezze (US 20150206321 A1), and in view of Bouazizi (US 20190114830 A1), and further in view of Mishra (US 20190159715 A1).
Regarding to claim 18 (Currently Amended), Kim in view of Wallace, and Scavezze disclose the immersive ecosystem of claim 4, wherein the third non-transitory computer-readable storage medium is further encoded with program code executable by the AI engine (same as rejected in claim 1).
 Kim in view of Wallace, and Scavezze fails to explicitly disclose:
wherein the value is cognitive load or cognitive attention converted from the raw sensor measurement of one or more EEG sensors, and for computing a neural efficiency score for the user based on the cognitive load or cognitive attention value and a performance proficiency value for the user at the given time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Wallace, and Scavezze to include wherein the value is cognitive load or cognitive attention converted from the raw sensor measurement of one or more EEG sensors as taught by Bouazizi. The motivation for doing so would have been to render immersive 3D media as taught by Bouazizi in Fig. 5 and paragraphs [0085-0087].
Kim in view of Wallace, Scavezze, and Bouazizi fails to explicitly disclose:
for computing a neural efficiency score for the first user based on the cognitive load or cognitive attention value and a performance proficiency value for the first user at the given time.
In same field of endeavor, Mishra teaches:
for computing a neural efficiency score for the first user based on the cognitive load or cognitive attention value and a performance proficiency value for the first user at the given time ([0044]: provides the behavioral cognitive efficiency and neural performance score data for subjects; Fig. 5; [0192]: FIG. 5 shows behavioral cognitive efficiency and neural performance score data from two participants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Wallace, Scavezze, and Bouazizi to first user based on the cognitive load or cognitive attention value and a performance proficiency value for the first user at the given time as taught by Mishra. The motivation for doing so would have been to modify the subsequent task presented to the subject; adaptively modify the next and/or subsequently presented cognitive task; to adaptively modify the parameters based on current neural performance as taught by Mishra in paragraphs [0123], [0147], and [0173]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616